Citation Nr: 1202849	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for diabetes mellitus.




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.  He had periods of active duty for training after that time, and he was transferred to the retired reserve in 2008.

An appeal consists of a notice of disagreement filed within one year of a particular decision, and after a statement of the case has been furnished, a timely filed substantive appeal.  The substantive appeal must be filed within one year of the decision being appealed or within 60 days of the date the statement of the case is issued, whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The matter regarding low back disability arose from an August 2008 rating action.  A notice of disagreement (NOD) with that decision was received in November 2008, and a statement of the case (SOC) was issued in July 2009.  The appeal was perfected in July 2009.  The matter regarding a lung disorder arose from a November 2008 rating action.  An NOD was received later that month, and an SOC was issued in July 2009.  This appeal was perfected later the same month.  The remaining issues arose from a March 2009 rating action.  An NOD was received later that month, and the SOC was issued in July 2009.  The substantive appeal was received in July 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.





REMAND

The Veteran has indicated that he has received relevant VA treatment addressing the disabilities at issue since 2005.  The file as it is currently constituted does not reflect meaningful efforts have been made to obtain copies of these records.  That should be accomplished.  

In addition, the record reflects the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  Given the proximity of the Veteran's periods of service to this award of benefits, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).

Accordingly, the case is REMANDED to the RO or to the Appeals Management Center (AMC) for the following actions:

1.  The RO or the AMC should obtain a copy of the Veteran's SSA disability determination and the records upon which the determination was based.  

2.  The RO or the AMC should also undertake to obtain copies of the Veteran's VA treatment records dated from 2005 to the present from the Ponce outpatient clinic; and from the Guayama community based outpatient clinic from 2005 to the present; as well as the records of his treatment at the San Juan VA Medical Center from July 2008 to the present.  

3.  After reviewing this evidence and taking any additional development as may then become indicated, the RO or the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a Supplemental Statement of the Case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
  




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

